Case 20-11548-CSS   Doc 377-1   Filed 08/10/20   Page 1 of 12




                       Schedule 1

                    Procedures Order
                 Case
                  Case20-11548-CSS
                       20-11548-CSS Doc
                                     Doc377-1
                                         253 Filed
                                              Filed07/13/20
                                                    08/10/20 Page
                                                              Page12ofof11
                                                                         12
                                                                                        Docket #0253 Date Filed: 07/13/2020




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         )      Chapter 11
                                                                   )
    EXTRACTION OIL & GAS, INC. et al.,1                            )      Case No. 20-11548 (CSS)
                                                                   )
                                       Debtors.                    )      (Jointly Administered)
                                                                   )
                                                                   )      Re: Docket Nos. 99 & 244
                                                                   )

       ORDER (I) AUTHORIZING AND APPROVING PROCEDURES TO
  REJECT OR ASSUME EXECUTORY CONTRACTS AND UNEXPIRED LEASES
AND PROCEDURES RELATED THERETO AND (II) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”) (a) authorizing and approving the

Assumption and Rejection Procedures for rejecting or assuming executory contracts and unexpired

leases and procedures related thereto, and (b) granting related relief, all as more fully set forth in

the Motion; and upon the First Day Declaration; and this Court having jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order; and that this Court may

enter a final order consistent with Article III of the United States Constitution; and this Court

having found that venue of this proceeding and the Motion in this district is proper pursuant to

28 U.S.C. §§ 1408 and 1409; and this Court having found that the Debtors’ notice of the Motion

and opportunity for a hearing on the Motion were appropriate under the circumstances and no other



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Extraction Oil & Gas, Inc. (3923); 7N, LLC (4912); 8 North, LLC (0904); Axis Exploration, LLC
      (8170); Extraction Finance Corp. (7117); Mountaintop Minerals, LLC (7256); Northwest Corridor Holdings, LLC
      (9353); Table Mountain Resources, LLC (5070); XOG Services, LLC (6915); and XTR Midstream, LLC
      (5624). The location of the Debtors’ principal place of business is 370 17th Street, Suite 5300, Denver, Colorado
      80202.
2     Capitalized terms used and not defined herein have the meanings given to them in the Motion.



                                                                              ¨2¤!/P4'-                  1 «
                                                                                  2011548200713000000000017
            Case
             Case20-11548-CSS
                  20-11548-CSS Doc
                                Doc377-1
                                    253 Filed
                                         Filed07/13/20
                                               08/10/20 Page
                                                         Page23ofof11
                                                                    12




notice need be provided; and this Court having reviewed the Motion and having heard the

statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

and this Court having determined that the legal and factual bases set forth in the Motion and at the

Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

before this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      The following Rejection Procedures are approved in connection with rejecting

Contracts and Leases:

               a.       Rejection Notice. The Debtors shall file a notice substantially in the form
                        attached hereto as Exhibit 1 (the “Rejection Notice”) indicating the Debtors’
                        intent to reject a Contract(s) or Lease(s) pursuant to section 365 of the
                        Bankruptcy Code, which Rejection Notice shall set forth, among other
                        things: (i) the Contract(s) or Lease(s) to be rejected; (ii) the Debtor or
                        Debtors party to such Contract(s) or Lease(s); (iii) the names and addresses
                        of the counterparties to such Contract(s) or Lease(s) (each, a “Rejection
                        Counterparty”); (iv) the proposed effective date of rejection for such
                        Contract(s) or Lease(s) (the “Rejection Date”); (v) if such Contract(s) or
                        Lease(s) are for real property, the personal property to be abandoned, if any;
                        (vi) in the event of rejection of a Lease, an estimate of the book value of
                        such property, if applicable and practicable; and (vi) the deadlines and
                        procedures for filing objections to the Rejection Notice (as set forth below).
                        The Rejection Notice may list multiple Contracts or Leases; provided that
                        the number of counterparties to Contracts and Leases listed on each
                        Rejection Notice shall be limited to no more than 100.

               b.       Service of the Rejection Notice. The Debtors will cause the Rejection
                        Notice to be served: (i) by overnight delivery service upon the Rejection
                        Counterparties affected by the Rejection Notice at the notice address
                        provided in the applicable Contract or Lease (and upon such Rejection
                        Counterparty’s counsel, if known); and (ii) by first class mail, email, or fax,
                        upon (A) the Office of the U.S. Trustee for the District of Delaware;
                        (B) counsel to the lenders under the Debtors’ debtor-in-possession
                        financing facilities; (C) counsel to the administrative agent under the
                        Debtors’ debtor-in-possession financing facilities; (D) counsel to the
                        official committee of unsecured creditors (the “Committee”); (E) counsel to
                        the administrative agent under the Debtors’ prepetition senior credit facility;
                        (F) counsel to the ad hoc group of lenders under the Debtors’ prepetition
                                                  2
              Case
               Case20-11548-CSS
                    20-11548-CSS Doc
                                  Doc377-1
                                      253 Filed
                                           Filed07/13/20
                                                 08/10/20 Page
                                                           Page34ofof11
                                                                      12




                           senior notes; (G) counsel to the ad hoc group of holders of the Debtors’
                           preferred equity (H) the United States Attorney’s Office for the District of
                           Delaware; (I) the Internal Revenue Service; (J) the United States Securities
                           and Exchange Commission; (K) the state attorneys general for all states in
                           which the Debtors conduct business; (L) any party that has requested notice
                           pursuant to Bankruptcy Rule 2002 (collectively, the “Master Notice
                           Parties”).

                 c.        Objection Procedures. Parties objecting to a proposed rejection must file
                           and serve a written objection3 so that such objection is filed with this Court
                           on the docket of the Debtors’ chapter 11 cases                  no later than
                           fourteen (14) days after the date the Debtors file and serve the relevant
                           Rejection Notice (the “Rejection Objection Deadline”) and promptly serve
                           such      objection     on      the     following      parties    (collectively,
                           the “Objection Service Parties”): (i) counsel to the Debtors; (a) Kirkland &
                           Ellis LLP, 601 Lexington Avenue, New York, New York 10022, Attn:
                           Christopher Marcus, P.C., Allyson Smith Weinhouse, and Ciara Foster; and
                           (b) Whiteford, Taylor & Preston LLC, The Renaissance Centre, Suite 500,
                           405 North King Street, Wilmington, Delaware 19801, Attn: Marc R.
                           Abrams, Richard W. Riley, and Stephen B. Gerald; (ii) counsel to the
                           administrative agent under the Debtors’ prepetition senior credit facility,
                           Bracewell LLP, 711 Louisiana Street, Suite 2300, Houston, Texas 77002,
                           Attn: Dewey J. Gonsoulin Jr., William A. (Trey) Wood III, and Heather
                           Brown; (iii) counsel to the ad hoc group of lenders under the Debtors’
                           prepetition senior notes, (a) Paul, Weiss, Rifkind, Wharton & Garrison LLP,
                           1285 Avenue of the Americas, New York, NY 10019, Attn: Andrew
                           Rosenberg, Alice Belisle Eaton, Christopher Hopkins, Douglas Keeton and
                           Omid Rahnama, and (b) Young Conaway Stargatt & Taylor, LLP, 1000
                           North King Street, Wilmington, Delaware 19801, Attn: Pauline K. Morgan
                           & Sean T. Greecher; (iv) counsel to the ad hoc group of holders of the
                           Debtors’ preferred equity, Quinn Emanuel Urquhart & Sullivan, LLP, 51
                           Madison Avenue, 22nd Floor, New York, New York 10010, Attn:
                           Benjamin Finestone; (v) counsel to the Committee, (a) Stroock & Stroock
                           & Lavan LLP, 180 Maiden Lane, New York, NY 10038, Attn: Kristopher
                           M. Hansen, Frank A. Merola, Erez E. Gilad, and Jason M. Pierce, and
                           (b) Cole Schots P.C., 500 Delaware Avenue, Suite 1410, Wilmington, DE
                           19801, Attn: G. David Dean and Andrew J. Roth-Moore; (vi) the Internal
                           Revenue Service, (vii) the U.S. Trustee for the District of Delaware, and
                           (viii) any other party that has filed a request for notices with the Court.

                 d.        No Objection Timely Filed. If no objection to the rejection of any Contract
                           or Lease is timely filed, each Contract or Lease listed in the applicable
                           Rejection Notice shall be rejected as of the applicable Rejection Date set

3   An objection to the rejection of any particular Contract or Lease listed on a Rejection Notice shall not constitute
    an objection to the rejection of any other Contract or Lease listed on such Rejection Notice.

                                                          3
              Case
               Case20-11548-CSS
                    20-11548-CSS Doc
                                  Doc377-1
                                      253 Filed
                                           Filed07/13/20
                                                 08/10/20 Page
                                                           Page45ofof11
                                                                      12




                           forth in the Rejection Notice or such other date as the Debtors and the
                           applicable Rejection Counterparty agrees; provided, however, that the
                           Rejection Date for a rejection of a lease of non-residential real property shall
                           not occur until the later of (i) the Rejection Date set forth in the Rejection
                           Notice and (ii) the date the Debtors relinquish control of the property by
                           notifying the affected party in writing of the Debtors’ surrender of the
                           property and (A) turning over keys, key codes, and security codes, if any,
                           to the affected party or (B) notifying the affected party in writing that the
                           keys, key codes, and security codes, if any, are not available, but the party
                           may reclaim the leased property; provided, further, that the Rejection Date
                           for a lease of non-residential real property rejected pursuant to these
                           Rejection Procedures shall not occur earlier than the date the Debtors filed
                           and served the applicable Rejection Notice.

                  e.       Unresolved Timely Objection. If an objection to a Rejection Notice is
                           timely filed and properly served as specified above and not withdrawn or
                           resolved, the Debtors shall schedule a hearing on such objection and shall
                           provide at least fourteen (14) days’ notice of such hearing to the applicable
                           Rejection Counterparty and the other Objection Service Parties. If such
                           objection is overruled or withdrawn, such Contract or Lease shall be
                           rejected as of the applicable Rejection Date set forth in the Rejection Notice
                           or such other date to which the Debtors and the applicable Rejection
                           Counterparty agree, or as ordered by the Court.

                  f.       Removal from Schedule. The Debtors reserve the right to remove any
                           Contract or Lease from the schedule to a Rejection Notice at any time prior
                           to the Rejection Date.

                  g.       No Application of Deposits. If the Debtors have deposited monies with a
                           Rejection Counterparty as a security deposit or other arrangement, such
                           Rejection Counterparty may not set off or recoup or otherwise use such
                           deposit without the prior approval of the Court, unless the Debtors and the
                           applicable Rejection Counterparty otherwise agree.

                  h.       Abandoned Property. The Debtors are authorized, but not directed, at any
                           time on or after the applicable Rejection Date, to remove or abandon, at
                           their option, any of the Debtors’ personal property that may be located on
                           the Debtors’ leased premises that are subject to a rejected Contract. The
                           Debtors shall generally describe the abandoned personal property in the
                           Rejection Notice. Absent a timely objection, the property will be deemed
                           abandoned pursuant to section 554 of the Bankruptcy Code, as is, effective
                           as of the Rejection Date.4 Contract counterparties to leases may, in their
                           sole discretion and without further order of this Court, utilize and/or dispose

4   If the Rejection Date specified in the Rejection Notice with respect to any Contract that is a lease of nonresidential
    real property predates the removal of any property not otherwise generally described in the Rejection Notice, the
    Rejection Date will not become effective until such date the property is removed from the leased premises.

                                                           4
             Case
              Case20-11548-CSS
                   20-11548-CSS Doc
                                 Doc377-1
                                     253 Filed
                                          Filed07/13/20
                                                08/10/20 Page
                                                          Page56ofof11
                                                                     12




                         of such property without liability to the Debtors or third parties and, to the
                         extent applicable, the automatic stay is modified to allow such disposition.

                 i.      Proofs of Claim. Claims arising out of the rejection of Contract(s) or
                         Lease(s), if any, must be filed on or before the later of (i) the deadline for
                         filing proofs of claim established in these chapter 11 cases, if any, and
                         (ii) 30 days after the later of (A) if no objection is timely filed, the Rejection
                         Objection Deadline, and (B) if an objection is timely filed, the date that all
                         such filed objections have either been overruled or withdrawn. If no proof
                         of claim is timely filed, such claimant shall be forever barred from asserting
                         a claim for damages arising from the rejection and from participating in any
                         distributions on such a claim that may be made in connection with these
                         chapter 11 cases.

        3.       The following Assumption Procedures are approved in connection with assuming

and assuming and assigning Contracts and Leases:

                 a.      Assumption Notice. The Debtors shall file a notice substantially in the form
                         attached hereto as Exhibit 2 (the “Assumption Notice”) indicating the
                         Debtors’ intent to assume a Contract(s) or Lease(s) pursuant to section 365
                         of the Bankruptcy Code, which shall set forth, among other things: (i) the
                         Contract(s) or Lease(s) to be assumed; (ii) the Debtor or Debtors party to
                         such Contract(s) or Lease(s); (iii) the names and addresses of the
                         counterparties to such Contract(s) or Lease(s) (each, an “Assumption
                         Counterparty”); (iv) the identity of the proposed assignee of such
                         Contract(s) or Lease(s) (the “Assignee”), if applicable; (v) the effective date
                         of the assumption for each such Contract or Lease (the “Assumption Date”);
                         (vi) the proposed cure amount, if any for each such Contract or Lease;
                         (vii) a description of any material amendments to the Contract(s) or
                         Lease(s); and (viii) the deadlines and procedures for filing objections to the
                         Assumption Notice (as set forth below). The Assumption Notice may list
                         multiple Contracts and/or Leases; provided that the number of
                         counterparties to Contracts and/or Leases listed on each Assumption Notice
                         shall be limited to no more than 100.

                 a.      Service of the Assumption Notice and Evidence of Adequate Assurance.
                         The Debtors will cause the Assumption Notice to be served (i) by overnight
                         delivery upon the Assumption Counterparties affected by the Assumption
                         Notice and each Assignee, if applicable, at the address set forth in the notice
                         provision of the applicable Contract or Lease (and upon the Assumption
                         Counterparties’ counsel, if known) and (ii) by first class mail, email, or fax
                         upon the Master Notice Parties.5 To the extent the Debtors seek to assume


5   The Debtors shall serve (by electronic mail, if requested) a counterparty to a Contract other than a lease of
    non-residential real property to be assumed under the Assumption and Rejection Procedures with evidence of
                                                       5
             Case
              Case20-11548-CSS
                   20-11548-CSS Doc
                                 Doc377-1
                                     253 Filed
                                          Filed07/13/20
                                                08/10/20 Page
                                                          Page67ofof11
                                                                     12




                         and assign a lease of non-residential real property, the Debtors will cause
                         evidence of adequate assurance of future performance to be served with the
                         Assumption Notice by overnight delivery upon the Assumption
                         Counterparties affected by the Assumption Notice at the address set forth in
                         the notice provision of the applicable Contract or Lease (and upon the
                         Assumption Counterparties’ counsel, if known, by electronic mail).

                 b.      Objection Procedures. Parties objecting to a proposed assumption or
                         assumption and assignment (including as to the cure amount), as applicable,
                         of a Contract or Lease must file and serve a written objection6 so that such
                         objection is filed with this Court no later than seven (7) days after the date
                         the Debtors file and serve the relevant Assumption Notice and promptly
                         serve such objection on the Objection Service Parties.

                 c.      No Objection. If no objection to the assumption of any Contract or Lease
                         is timely filed, each Contract or Lease shall be assumed as of the
                         Assumption Date set forth in the applicable Assumption Notice or such
                         other date as the Debtors and the applicable Assumption Counterparties
                         agree and the proposed cure amount shall be binding on all counterparties
                         to such Contract or Lease and no amount in excess thereof shall be paid for
                         cure purposes; provided, however, that the Assumption Date for a lease of
                         nonresidential real property shall not occur earlier than the date the Debtors
                         filed and served the applicable Assumption Notice.

                 d.      Unresolved Timely Objection. If an objection to an Assumption Notice is
                         timely filed and properly served as specified above and not withdrawn or
                         resolved, the Debtors shall schedule a hearing on such objection and shall
                         provide at least seven (7) days’ notice of such hearing to the applicable
                         Assumption Counterparty and the other Objection Service Parties. If such
                         objection is overruled or withdrawn, such Contract or Lease shall be
                         assumed as of the Assumption Date set forth in the Assumption Notice or
                         such other date to which the Debtors and the counterparty to such Contract
                         or Lease have agreed, or as ordered by the Court.

                 e.      Removal from Schedule. The Debtors reserve the right to remove any
                         Contract or Lease from the schedule to an Assumption Notice at any time
                         prior to the Assumption Date (including, without limitation, upon the failure
                         of any proposed assumption and assignment to close).




    adequate assurance as soon as reasonably practicable upon such counterparty’s written request to the Debtors’
    counsel.
6   An objection to the assumption of any particular Contract or Lease listed on an Assumption Notice shall not
    constitute an objection to the assumption of any other Contract or Lease listed on such Assumption Notice.

                                                       6
            Case
             Case20-11548-CSS
                  20-11548-CSS Doc
                                Doc377-1
                                    253 Filed
                                         Filed07/13/20
                                               08/10/20 Page
                                                         Page78ofof11
                                                                    12




       4.      With regard to the Contracts and Leases to be assigned, pursuant to sections 105(a)

and 363(f) of the Bankruptcy Code, the assignment of any Contract or Lease shall (a) be free and

clear of (i) all liens (and any liens shall attach to the proceeds of such assignment in the same order

and priority subject to all existing defenses, claims, setoffs, and rights) and (ii) any and all claims

(as that term is defined in section 101(5) of the Bankruptcy Code), obligations, demands,

guaranties of or by the Debtors, debts, rights, contractual commitments, restrictions, interests, and

matters of any kind and nature, whether arising prior to or subsequent to the commencement of

these chapter 11 cases, and whether imposed by agreement, understanding, law, equity, or

otherwise (including, without limitation, claims, and encumbrances) (A) that purport to give to

any party a right or option to effect any forfeiture, modification, or termination of the interest of

any Debtor or Assignee, as the case may be, in the Contract(s) or Lease(s), or (B) in respect of any

taxes, and (b) constitute a legal, valid, and effective transfer of such Contract(s) and Lease(s) and

vest the applicable Assignee with all rights, titles, and interests to the applicable Contract(s) and

Lease(s). For the avoidance of doubt, all provisions of the applicable assigned Contract or Lease,

including any provision limiting assignment, shall be binding on the applicable Assignee.

       5.      Subject to the other provisions of this Order (including the aforementioned

Assumption Procedures), the Debtors are hereby authorized in accordance with sections 365(b)

and (f) of the Bankruptcy Code to (a) assume and assign to any Assignees the applicable

Contract(s) and Lease(s), with any applicable Assignee being responsible only for the post-

assignment liabilities under the applicable Contract(s) and Lease(s) except as otherwise provided

for in this Order and (b) execute and deliver to any applicable Assignee such assignment

documents as may be reasonably necessary to sell, assign, and transfer such Contract or Lease.




                                                  7
             Case
              Case20-11548-CSS
                   20-11548-CSS Doc
                                 Doc377-1
                                     253 Filed
                                          Filed07/13/20
                                                08/10/20 Page
                                                          Page89ofof11
                                                                     12




       6.         The Debtors’ right to assert that any provisions in the Contract or Lease that

expressly or effectively restrict, prohibit, condition, or limit the assignment of or the effectiveness

of the Contract or Lease to an Assignee are unenforceable anti-assignment or ipso facto clauses is

fully reserved.

       7.         Notwithstanding the relief granted herein, for any Contract or Lease in which ARB

Midstream, LLC, Platte River Midstream, LLC, Platte River Holdings, LLC, or DJ South

Gathering, LLC is a counterparty to the Debtors, the Assumption and Rejection Procedures shall

not apply.

       8.         Notwithstanding the relief granted herein, the Assumption and Rejection

Procedures shall not apply to any indemnity, collateral trust, bond, or other agreement of the

Debtors to which Westchester Fire Insurance Company and its affiliated sureties are a

counterparty, to the extent that any such indemnity, collateral trust, bond or other agreement is

determined by the Court to be an executory contract under 11 U.S.C. § 365.

       9.         Notwithstanding the relief granted herein, nothing in this Order, including the

Assumption and Rejection Procedures, shall apply to any Contract(s) between any of the Debtors

and Grand Mesa Pipeline, LLC, with all of the Debtors’ and Grand Mesa Pipeline, LLC’s rights

and remedies being preserved in respect of any such Contract(s).

       10.        Notwithstanding anything herein to the contrary, the Assumption and Rejection

Procedures approved herein shall not apply to any Contract or Lease between REP Processing

LLC and any of the Debtors, including that certain Gas Gathering, Processing, and Purchase

Agreement dated April 16, 2019 between REP Processing LLC and Extraction Oil & Gas, Inc. (as

amended or supplemented from time to time in accordance with its terms, and all agreements

entered into in connection therewith, the “Gathering Agreement”).


                                                  8
             Case
              Case20-11548-CSS
                   20-11548-CSS Doc
                                 Doc377-1
                                     253 Filed
                                          Filed 07/13/20
                                                08/10/20 Page
                                                         Page 910ofof1112




       11.     Notwithstanding the relief granted herein, for any Contract or Lease in which DCP

Operating Company, LP (including, for the avoidance of doubt, DCP Midstream, LP) is a

Counterparty to the Debtors, the Assumption and Rejection Procedures shall not apply.

       12.     [Notwithstanding the relief granted herein, for any Contract or Lease in which

Rocky Mountain Midstream LLC (formerly Rocky Mountain Midstream DJ Services LLC) is a

Counterparty to the Debtors, the Assumption and Rejection Procedures shall not apply.]

       13.     The Assignee shall have no liability or obligation with respect to defaults relating

to the assigned Contract(s) and Lease(s) arising, accruing, or relating to a period prior to the

applicable assignment date.

       14.     The Debtors are hereby authorized, pursuant to section 363(b) of the Bankruptcy

Code, to enter into the consensual amendments as set forth in an Assumption Notice.

       15.     Approval of the Assumption and Rejection Procedures and this Order will not

prevent the Debtors from seeking to reject or assume a Contract or Lease by separate motion.

       16.     Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity, priority, or

amount of any particular claim against a Debtor entity; (b) a waiver of the Debtors’ or any other

party-in-interest’s right to dispute any particular claim on any grounds; (c) a promise or

requirement to pay any particular claim; (d) an implication or admission that any particular claim

is of a type specified or defined in this Order or the Motion; (e) a request or authorization to assume

any agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) a waiver or

limitation of the Debtors’ or any other party-in-interest’s rights under the Bankruptcy Code or any

other applicable law; or (g) a concession by the Debtors or any other party-in-interest that any liens

(contractual, common law, statutory, or otherwise) satisfied pursuant to this Order are valid and


                                                  9
             Case
              Case20-11548-CSS
                   20-11548-CSS Doc
                                 Doc377-1
                                     253 Filed
                                          Filed07/13/20
                                                08/10/20 Page
                                                          Page10
                                                               11ofof11
                                                                      12




the Debtors and all other parties-in-interest expressly reserve their rights to contest the extent,

validity, or perfection or to seek avoidance of all such liens. Any payment made pursuant to this

Order should not be construed as an admission as to the validity, priority, or amount of any

particular claim or a waiver of the Debtors’ or any other party-in-interest’s rights to subsequently

dispute such claim.

       17.     All rights and defenses of the Debtors are preserved, including all rights and

defenses of the Debtors with respect to a claim for damages arising as a result of a Contract or

Lease rejection, including any right to assert an offset, recoupment, counterclaim, or deduction.

In addition, nothing in this Order or the Motion shall limit the Debtors’ ability to subsequently

assert that any particular Contract or Lease is terminated and is no longer an executory contract or

unexpired lease.

       18.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion, the Rejection Notices, the

Assumption Notices, and the Rejection Notice Procedures.

       19.     The 14-day stay required of any assignment of any Contract or Lease pursuant to

Bankruptcy Rule 6006(d) is hereby waived.

       20.     Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion, and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy Local Rules

are satisfied by such notice.

       21.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       22.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.


                                                10
             Case
              Case20-11548-CSS
                   20-11548-CSS Doc
                                 Doc377-1
                                     253 Filed
                                          Filed07/13/20
                                                08/10/20 Page
                                                          Page11
                                                               12ofof11
                                                                      12




       23.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




        Dated: July 13th, 2020                       CHRISTOPHER S. SONTCHI
        Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE
                                                11
